         Case 1:20-cv-03590-CRC Document 30 Filed 12/14/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



FEDERAL TRADE COMMISSION,

                      Plaintiff,
                                                      Case No.: 1:20-cv-03590
                      v.

FACEBOOK, INC.,

                      Defendant.




                    NOTICE OF WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that Brian Telpner hereby withdraws as attorney of record

for counsel supporting the complaint in the above-captioned matter.


Dated: December 14, 2020                           Respectfully submitted,

                                                   s/ Brian Telpner
                                                   Brian Telpner

                                                   s/ Daniel J. Matheson
                                                   Daniel J. Matheson

                                                   Federal Trade Commission
                                                   Bureau of Competition
                                                   400 7th Street, SW
                                                   Washington, DC 20024
                                                   Telephone: (202) 326-2782
                                                   Email: Btelpner@ftc.gov

                                                   Counsel Supporting the Complaint
         Case 1:20-cv-03590-CRC Document 30 Filed 12/14/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that on December 14, 2020, I filed the foregoing document electronically via
ECF/PACER and served the foregoing via email to:

Mark Hansen,, Esq.
Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.
1615 M Street, N.W.
Washington, D.C. 20036
Mhansen@kellogghansen.com
(202) 326-7904

Counsel for Facebook, Inc.




                                                     By: s/ Daniel J. Matheson
                                                         Daniel J. Matheson

                                                     Counsel Supporting the Complaint
